Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	In view of the Appeal brief filed on 7/26/2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Status of the application
3.	 Claims 1-4,6-23 are pending in this office action.
Claims 17-20 have been withdrawn.
Claims 1-4,6-16, 21-23 have been rejected. 
4.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1-4, 6, 9, are rejected under 35 U.S.C. 103 as being unpatentable over D’ Ambrogio et al. US 2014/0090671.

6.	Regarding claims 1-3, 6, D’ Ambrogio et al. discloses that choline chloride salt composition can be made using choline chloride at least 90% by weight ([0010]) in combination with at least 1% solvent which includes polyol, sorbitol etc. ([0044]) to meet claim 1. It is to be noted that as because the disclosed prior art discloses the components and the amounts of the components which meet the claimed composition as claimed in claim 1, therefore, the disclosed product will have the claimed property of “free-flowing for greater than 100 days” as claimed in amended claim 1.

7.	Regarding claim 4, it is to be noted that it is known that the disclosed polyol e.g. sorbitol ([0044]) which is hexitol and can belong to anyone of claimed type of hexitol, a tetriol, a pentitol type as evidenced by applicants own specification (in PGPUB [0016]-[0018], [0020]) and therefore, it can be any one of claim 4. 

8.	Regarding claim 9, D’ Ambrogio et al. does not specifically mention less than 0.5 wt.% water. However, if we consider the disclosure as a whole and as discussed above, the combinations of at least 90% choline chloride plus at least 1% by weight polyol as solvent can make the choline composition dry because it is understood that choline chloride in solid form in combination with even in presence of small amount of solvent can make desired solid form of final product having less than 0.5 wt.% water as desired choice.

9.	Claims 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over D’ Ambrogio et al. US 2014/0090671 as applied to claim 1 and further in view of Kluge M et al. (WO 2005/083017).

10.	Regarding claim 4, D’ Ambrogio et al. discloses that solvent can be polyol ([0044]) polyol e.g. sorbitol ([0044]) which is hexitol.  
However, Ambrogio et al. is specifically silent about other two polyols e.g.  threitol and pentiol as claimed in claim 4 and which are erythritol and xylitol as claimed in claims 7,8 and they can be used as solvent. Therefore, claim 4 is also addressed with claims 7,8. 
Kluge M et al. discloses that polyhydric alcohols (polyols) including xylitol and erythritol can serve as solvent (at least, on page 12, in first paragraph) in a composition. 
It is to be noted that according to MPEP2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose " In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also in re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In this instance, xylitol and erythritol can serve as solvent from polyol group and therefore, it is considered that they meet the criteria as art recognized suitability for an intended purpose to serve as polyol group solvent in a composition.  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify polyol of Ambrogio et al. ([0044]) by including the teaching of Kluge et al. to use xylitol and erythritol from polyol groups as desired choice in order to serve as solvent (same purpose) for an intended use in a composition.


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D’ Ambrogio et al. US 2014/0090671 as applied to claim 1 and further in view of Brommelseik et al. USPN 576668.

12.	Regarding claim 10, D’ Ambrogio et al. does not specifically disclose spray dried product.
Brommelsiek et al. discloses that 85-99% by weight of choline compound containing an active substance concentrate composition (at least in col 6, Table 1) can be made in the form of spray dried product (Examples 1-4).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify D’ Ambrogio et al. to include the teaching of Brommelsiek et al. to make choline compound containing spray dried product for desired use. 

13. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over D’ Ambrogio et al. US 2014/0090671 as applied to claim 1 and further in view of Rubin et al. US 2007/ 0149442. 

14.	Regarding claim 11, D’ Ambrogio et al. is silent about polyol is mannitol.
Rubin et al. discloses that mannitol etc. ([0041], [0070]) which absorbs less than 1% water by weight in a humid environment having 100% humidity also ([0066]) to make non-hygroscopic composition ([0020]) having an increased shelf life and storage stability ([0009]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify polyol of D’ Ambrogio et al. ([0044]) by including the teaching of Rubin et al. to consider polyol as mannitol because mannitol etc. ([0041], [0070]) has the property  to absorb less than 1% water by weight in a humid environment having 100% humidity also ([0066]) to make non-hygroscopic composition ([0020]) having an increased shelf life and storage stability ([0009]).

15. 	Claims 12-14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over D’ Ambrogio et al. US 2014/0090671 as applied to claim 1 and further in view of Rubin et al. US 2007/ 0149442 and in view of NPL Schlack et al. (in J Drug Development and Industrial Pharmacy Vol 27, pages 789-801, 2001).

16. 	Regarding claims 12-14, 16, D’ Ambrogio et al. is silent about the amount of phosphate salt as claimed in claims 12-14,16.
Rubin et al. discloses that anhydrous dibasic calcium phosphate ([0011]) is used as non-hygroscopic additive ([0070]) in an amount from about 1% to 90% by weight of the final composition ([0071]) in order to reduce moisture absorption and retains the non-hygroscopic property of the composition ([0068]) which include dibasic calcium phosphate, etc. and mixtures thereof ([0041], [0070]) which absorbs less than 1% water by weight in a humid environment having 100% humidity also ([0066]) to make non-hygroscopic composition ([0020]) having an increased shelf life and storage stability ([0009]). 
NPL Schlack et al.  also discloses that dibasic calcium phosphate has also free flowing property (at least in Abstract and Introduction).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify polyol of D’ Ambrogio et al. by including the teaching of Rubin et al. to include dibasic calcium phosphate (at least in [0011], [0077]) in order to achieve the desired non-hygroscopic (moisture control) property and also free-flowing property (at least in Abstract and Introduction of NPL Schlack et al.) of the final product.

17. 	Regarding claim 13, it is also to be noted that claim 13 depends on claim 12. Therefore, the claim limitation of “less than about 5wt. percent phosphate salt” in claim 13 is interpreted as greater than zero but less than 5wt.% phosphate salt’.
As discussed above, Rubin et al. discloses that anhydrous dibasic calcium phosphate ([0011]) is used as non-hygroscopic additive ([0070]) in an amount from about 1% to 90% by weight of the final composition ([(0071]). Therefore, the disclosure of broad range amount of non-hygroscopic additive dibasic calcium phosphate encompasses the claimed range amounts of less than 5% by weight of claim 13 to show prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of non-hygroscopic additive dibasic calcium phosphate in the composition of Ambrogio et al. from the disclosed broad range of non-hygroscopic additive dibasic calcium phosphate of Rubin et al. which meets the claimed range amount of claim 13 in order to provide the desired non-hygroscopic effect in the composition having an increased shelf life and storage stability (in Rubin et al., at least in [0009], [0020]) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

18.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over D’ Ambrogio et al. US 2014/0090671 and further in view of Rubin et al. US 2007/ 0149442 and in view of NPL Schlack et al. as applied to claim 12 and further in view of Brommelseik et al. USPN 576668.

19.	Regarding claim 15, that choline chloride salt composition can be made using choline chloride at least 90% by weight ([0010]) in combination with at least 1% solvent which includes polyol, sorbitol etc. ([0044])
D’ Ambrogio et al. does not specifically disclose spray dried product.
Brommelsiek et al. discloses that 85-99% by weight of choline compound containing an active substance concentrate composition (at least in col 6, Table 1) can be made in the form of spray dried product (Examples 1-4).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify D’ Ambrogio et al. to include the teaching of Brommelsiek et al. to make choline compound containing spray dried product for desired use.

18. 	Regarding claim 15, D’ Ambrogio et al. does not specifically disclose dry blending dibasic calcium salt with ‘spray dried choline salt and sugar alcohol’. 
As discussed above, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify polyol of D’ Ambrogio et al. and Brommelsiek et al. by including the teaching of Rubin et al. to include dibasic calcium phosphate (at least in [0011], [0077]) to blend with spray-dried choline salt and polyol in order to achieve the desired free-flowing property contributed by dibasic calcium phosphate as also disclosed by NPL Schlack et al. ( at least in Abstract and Introduction of NPL Schlack et al.) when present in the composition.
Even if the combinations of references do not address first spray dried product combining choline salt and polyol and followed by dry blending dibasic calcium phosphate into it, however, claim 15 is a product by process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685,
688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

20. 	Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over D’ Ambrogio et al. US 2014/0090671as applied to claim 1 and further in view of Brommelseik et al. USPN 576668 and as evidenced by Prakash et al. US 2007/0116828 and as evidence given by Staniforth et al. US 2003/0185764.

21. 	Regarding claims 21 -23, D’ Ambrogio et al. discloses that the formulation can be aerosol spray etc. ([0058]). However, Ambrogio et al. does not specifically disclose spray dried product.
Brommelsiek et al. discloses that 85-99% by weight of choline compound containing an active substance concentrate composition (at least in col 6, Table 1) can be made in the form of spray dried product (Examples 1-4).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify D’ Ambrogio et al. to include the teaching of Brommelsiek et al. to make choline compound containing spray dried product for desired use.
It is to be noted that it is known that the spray rate can be modified to control the average particle size as is evidenced by Prakash et al. (in Prakash et al. [0865]). It is also to be noted that and as evidenced by Staniforth et al. that FLODEX is effective to measure flowability over a scale 4mm to 40 mm ([0223]). Therefore, it is within the skill of one of ordinary skill in the art to optimize the above parameters of the apparatus to have desired particle size by using flow testing measurement criteria for the broad range particle size including claimed ranges as claimed in claims 21 -23 by using powder Flowability index test instrument (Flodex).
It would have been be obvious to one of ordinary skill in the art to optimize the flowability by measuring flowability using FLODEX over a scale 4mm to 40 mm as evidenced by Staniforth et al. ([(0223]) in order to achieve the desired flowability of the final composition.
Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the spray rate (as evidenced by Prakash et al. [0865]) and Flowability index test instrument (Flodex) to evaluate desired particle size etc. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
22.	Applicants arguments and amendments have been considered. Applicants arguments and amendments overcome the rejections of record. Therefore, examiner used a new primary prior art by D’ Ambrogio et al. US 2014/0090671 to make the new ground of rejection. 
Examiner did not use Brommelseik et al. USPN 576668 as primary prior art. However, examiner used Brommelseik et al. to address claim 10 for spray drying method for such composition and also used Brommelseik et al. USPN 576668 to address claims 21-23 in order to address the particle size achieved as desired by such spray-drying method. Therefore, the arguments made for Brommelseik et al. including the arguments that “Sestrick’s declaration in relation to why the composition of Brommelseik et al. would be disfavored (page 16, third paragraph in Appeal brief filed on 7/26/2022) have been considered as moot. 
Examiner did not use prior used secondary prior art by Prakash et al. Therefore, the arguments made for Prakash et al. is considered as moot. However, Prakash et al. is used as evidentiary reference to provide evidence that the spray rate can be modified to control the average particle size (in Prakash et al. [0865]) and this evidence supports to consider that this parameter is optimizable and has been addressed using Result Effective Variable. 
	The rejection is new ground of rejection and therefore, it is non-final. 

Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792